Title: From John Adams to William Gillespie, 18 May 1800
From: Adams, John
To: Gillespie, William



Sir
Philadelphia May 18th 1800

I have lately received the letter you did me the honor to write me from Glasgow on the 14th of March. The letter is a very handsome testimonial in honor of my friend & predecessor, & I must consider it as a very elegant compliment to me. I pray you to accept of my hearty thanks, for a valuable monument, in a handsome guilt frame of our deceased General, whose memory deserves to be preserved, whereve his name was known, by all the means that art can employ.
I have the honor to be, Sir, your obliged & obedt. sert.
